     Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 1 of 25 PageID #:1417




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

CRYPTON FUTURE MEDIA, INC.,

         PLAINTIFF,                                          CASE NO.: 1:20-CV-05589

V.
                                                             JUDGE MARY M. ROWLAND
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                             MAGISTRATE JUDGE JEFFREY CUMMINGS
         DEFENDANTS.


                                      FINAL JUDGMENT ORDER

         This action, having been commenced by Crypton Future Media, Inc. (“Crypton” or

“Plaintiff”) against the Defendants identified in the attached Schedule A to the Complaint, and

using the online marketplace accounts (also referred to as the “Defendant Internet Stores” or

“Seller Aliases”), and Crypton, having moved for entry of Default and Default Judgment against

the Defendants identified in Schedule A to the Complaint, attached hereto, with the exception of

certain Defendants 1 (collectively, the “Defaulting Defendants”);

         This Court, having entered upon a showing by Crypton, a Temporary Restraining Order

and Preliminary Injunction against Defaulting Defendants, which included an asset restraining

order;

         Crypton, having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or e-mail, along with any notice that



1
  Crypton’s Motion for Entry of Default and Default Judgment does not apply to the following Defendants: 2Idiots
Apparel Store, ace-mall, animeworld2015, AsenArt, ccutoo Official Store, epsoonsl0, fanshiyuanb-3, fengqinlinga-0,
giftcenter4u, green591123, hisunnygirls_123, IHYAMS Costume Store, laotie-666, letang8899-7, lvlindis,
mensfasion2018, gaoqiongmore, dongyueshop, wangnuanshop, cafiona_cos, wangzenghuishop; and, rongzhang8899.
As well as: qjy2018, 2019dajidali, Linyang169, sutty.168, xiaochun169, pingxiao669, fengtai169, witkey2009,
day.day.up.fbb, luckystar*usa, belletoy*house, phoenix-forever-hk, shoppingmall.alice, and jennys-magic-house.

                                                        1
   Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 2 of 25 PageID #:1418




Defaulting Defendants received from payment processors, being notice reasonably calculated

under all circumstances to apprise Defaulting Defendants of the pendency of the action and

affording them the opportunity to answer and present their objections; and,

       None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

       THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defaulting

Defendants, since the Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. In the context of similar cases, “. . . a plaintiff

must show that each defendant is actually operating an interactive website that is accessible in

Illinois and that each defendant has aimed such site at Illinois by standing ready, willing and able

to ship its counterfeit goods to customers in Illinois in particular (or otherwise has some sufficient

voluntary contacts with the state).” Am. Bridal & Prom Indus. Ass’n v. P’ships & Unincorporated

Ass’ns Identified on Schedule A, 192 F.Supp.3d 924, 934 (N.D. Ill. 2016). In the present case,

Plaintiff has presented screenshot evidence that each Defaulting Defendant Internet Store is

reaching out to do business with Illinois residents, by operating one or more commercial,

interactive Internet Stores, through which Illinois residents can and do purchase products using

counterfeit versions of Plaintiff’s Trademarks (the “Counterfeit/Infringing Products”). See Docket

No. 13, which includes screenshot evidence, confirming that each Defaulting Defendant Internet

Store does stand ready, willing, and able to ship the counterfeit goods to customers in Illinois, and

the goods of which bear infringing and/or counterfeit versions of the Hatsune Miku Trademarks,

U.S. Trademark Registration Nos. 4,163,035; 4,887,255; 4,891,005; and 4,879,127.

       THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15



                                                  2
     Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 3 of 25 PageID #:1419




U.S.C. § 1125(a)), trademark dilution by blurring and/or tarnishment (15 U.S.C. § 1125(c)/Lanham

Act § 43(c)), trademark dilution (765 ILCS 1036/65, et seq.), and violation of the Illinois Uniform

Deceptive Trade Practices Act (815 ILCS § 510, et seq.).

        IT IS HEREBY ORDERED that Crypton Future Media, Inc.’s Motion for Entry of Default

and Default Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in

default, and that this Final Judgment is entered against Defaulting Defendants.

IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under, or in active concert with

        them be permanently enjoined and restrained from:

        a. using the Hatsune Miku Trademarks, or any reproductions, counterfeit copies, or

           colorable imitations thereof, in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           Crypton Product or not authorized by Crypton to be sold in connection with the Hatsune

           Miku Trademarks;

        b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           Crypton Product or any other product produced by Crypton, that is not Crypton’s or

           not produced under the authorization, control or supervision of Crypton and approved

           by Crypton, for sale under the Hatsune Miku Trademarks;

        c. committing any acts calculated to cause consumers to believe that Defaulting

           Defendants’ products are those sold under the authorization, control, or supervision of

           Crypton, or are sponsored by, approved by, or otherwise connected with Crypton;

        d. further infringing the Hatsune Miku Trademarks and damaging Crypton’s goodwill;

        e. otherwise competing unfairly with Crypton in any manner;

                                                 3
     Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 4 of 25 PageID #:1420




        f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

           not manufactured by or for Crypton, nor authorized by Crypton to be sold or offered

           for sale, and which bear any of the Hatsune Miku Trademarks, or any reproductions,

           counterfeit copies or colorable imitations thereof;

        g. using, linking to, transferring, selling, exercising control over, or otherwise owning the

           online marketplace accounts, or any other domain name or online marketplace account

           that is being used to sell or is the means by which Defaulting Defendants could continue

           to sell Counterfeit/Infringing Products; and,

        h. operating and/or hosting websites that are involved with the distribution, marketing,

           advertising, offering for sale, or sale of any product bearing the Hatsune Miku

           Trademarks, or any reproductions, counterfeit copies, or colorable imitations thereof,

           that is not a genuine Crypton Product, or not authorized by Crypton to be sold in

           connection with the Hatsune Miku Trademarks.

2.      Those in privity with Defaulting Defendants, and with actual notice of this Order, including

        any online marketplaces such as ContextLogic, Inc. (“Wish”), eBay, Inc. (“eBay”),

        Amazon Payments, Inc. (“Amazon”), Etsy Inc. (“Etsy”), Alipay US, Inc. (“Alipay”), iOffer

        and Alibaba Group Holding Ltd., Alipay.com Co., Ltd., and any related Alibaba entities

        (collectively, “Alibaba”), social media platforms, Facebook, YouTube, LinkedIn, Twitter,

        Internet search engines such as Google, Bing and Yahoo, shall within three (3) business

        days of receipt of this Order:

        a. disable and cease providing services for any accounts through which Defaulting

           Defendants engage in the sale of counterfeit and infringing goods using the Hatsune



                                                 4
     Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 5 of 25 PageID #:1421




           Miku Trademarks, including any accounts associated with the Defaulting Defendants

           listed on Schedule A, attached hereto;

        b. disable and cease displaying any advertisements used by or associated with Defaulting

           Defendants in connection with the sale of counterfeit and infringing goods using the

           Hatsune Miku Trademarks; and

        c. take all steps necessary to prevent links to the Seller Aliases identified on Schedule A

           from displaying in search results, including, but not limited to, removing links to the

           Seller Aliases from any search index.

3.      Pursuant to 15 U.S.C. § 1117(c)(2), Crypton is awarded statutory damages from each of

        the Defaulting Defendants in the amount of five hundred thousand dollars ($500,000) for

        willful use of counterfeit Hatsune Miku Trademarks on products sold through at least the

        Defendant Internet Stores.

4.      PayPal, Wish, eBay, Amazon, Etsy, Alipay, and any other online marketplace or payment

        processor in privity with Defendants, shall, within five (5) business days of receipt of this

        Order, permanently restrain and enjoin any accounts connected to Defaulting Defendants,

        Defaulting Defendants’ online marketplace accounts, or Defaulting Defendants’ websites,

        identified on Schedule A from transferring or disposing of any money or other of

        Defaulting Defendants’ assets.

5.      All monies currently restrained in Defaulting Defendants’ financial accounts, including

        monies held by eBay, PayPal, Wish, Amazon, Etsy, Alipay, and any other payment

        processor, are hereby released to Crypton as partial payment of the above-identified

        damages, and eBay, PayPal, Wish, Amazon, Etsy, and Alipay are ordered to release to

        Crypton the amounts from Defaulting Defendants’ eBay, PayPal, Wish, Amazon, Etsy, and

        Alipay accounts within ten (10) business days of receipt of this Order.

                                                 5
     Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 6 of 25 PageID #:1422




6.      Until Crypton has recovered full payment of monies owed to it by any Defaulting

        Defendant, Crypton shall have the ongoing authority to serve this Order on eBay, PayPal,

        Wish, Amazon, Etsy, Alipay, and any other payment processor, in the event that any new

        accounts controlled or operated by Defaulting Defendants are identified. Upon receipt of

        this Order, eBay, PayPal, Wish, Amazon, Etsy, and Alipay shall within ten (10) business

        days:

        a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

           Defendants’ online marketplace accounts or Defaulting Defendants’ websites;

        b. Restrain and enjoin such accounts or funds that are based internationally, from

           transferring or disposing of any money or other assets of Defaulting Defendants; and,

        c. Release all monies restrained in Defaulting Defendants’ accounts to Crypton, as partial

           payment of the above-identified damages; and,

        d. Upon Plaintiff’s request, the Internet marketplace website operators and/or

           administrators for the Seller Aliases shall disable and/or cease facilitating access to the

           Seller Aliases, including any other online marketplace accounts or seller alias names

           identified and/or being used and/or controlled by Defaulting Defendants to engage in

           the business of marketing, offering to sell, and/or selling goods bearing and/or using

           counterfeits and infringements of Plaintiff’s Hatsune Miku Trademarks.

7.      Until Crypton has recovered full payment of monies owed to it by any Defaulting

        Defendant, Crypton shall have the ongoing authority to serve this Order on any banks,

        savings and loan associations, or other financial institutions (collectively, the “Financial

        Service Providers”) in the event that any new financial accounts controlled or operated by

        Defaulting Defendants are identified. Upon receipt of this Order, the Financial Service

        Providers shall within ten (10) business days:

                                                 6
     Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 7 of 25 PageID #:1423




        a.   Locate all accounts connected to Defaulting Defendants, Defaulting Defendants’

             online marketplace accounts, or Defaulting Defendants’ websites;

        b.   Restrain and enjoin such accounts from receiving, transferring, or disposing of any

             money or other assets of Defaulting Defendants;

        c.   Release all monies restrained in Defaulting Defendants’ financial accounts to Crypton,

             as partial payment of the above-identified damages; and,

        d.   Upon Plaintiff’s request, the Internet marketplace website operators and/or

             administrators for the Seller Aliases shall disable and/or cease facilitating access to

             the Seller Aliases, including any other online marketplace accounts or seller aliases

             identified and/or being used and/or controlled by Defendants to engage in the business

             of marketing, offering to sell, and/or selling goods bearing and/or using counterfeits

             and infringements of Plaintiff’s Hatsune Miku Trademarks.

8.      In the event that Crypton identifies any additional online marketplace accounts, domain

        names, third-party payment processors, and/or financial accounts owned by Defaulting

        Defendants, Crypton may send notice of any supplemental proceeding to Defaulting

        Defendants by e-mail at the e-mail addresses originally identified and served, and any e-

        mail addresses provided for Defaulting Defendants by third parties.

9.      The bond posted by Plaintiff in the amount of $10,000.00 is hereby ordered released by the

        Clerk to Plaintiff or Plaintiff’s counsel.

This is a Final Judgment.

Dated: January 28, 2021



                                        _____________________________________________
                                        United States District Court Judge Mary M. Rowland


                                                     7
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 8 of 25 PageID #:1424




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 CRYPTON FUTURE MEDIA, INC.,
                                                 CASE NO.: 1:20-CV-05589
       PLAINTIFF,

 V.                                              JUDGE MARY M. ROWLAND

 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE A,          MAGISTRATE JUDGE JEFFREY CUMMINGS

       DEFENDANTS.



                      SCHEDULE A TO THE AMENDED COMPLAINT
NO              SELLER NAME                             STORE/SELLER PAGE
1          100%Awesomefind Store                  www.aliexpress.com/store/5009249
2                   11.11 Store                   www.aliexpress.com/store/1933827
3                   19 Sui Store                  www.aliexpress.com/store/4866079
4                   EXCEPTION
5            365 days anime store                  www.aliexpress.com/store/610807
6          3cCreative Products Store              www.aliexpress.com/store/5419191
7                   DISMISSED
8               A small Store                     www.aliexpress.com/store/2770009
9         A Walking Jewelries Store               www.aliexpress.com/store/3138048
10          aboutcos Official Store               www.aliexpress.com/store/5780196
11                  EXCEPTION
12              ACGCos Store                      www.aliexpress.com/store/5254056
13        Add to Favorites COS Store              www.aliexpress.com/store/3514097
14          AdhesivePatches Store                 www.aliexpress.com/store/4652191
15         Adults and children Store              www.aliexpress.com/store/5873458
16            Agile Decor Store                   www.aliexpress.com/store/3249059

                                             1
     Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 9 of 25 PageID #:1425




NO            SELLER NAME                              STORE/SELLER PAGE
17       Aisha 'Park Of Toy Store                www.aliexpress.com/store/1143087
18        AJ WALLPAPER Store                     www.aliexpress.com/store/5135044
19              AK66 Store                       www.aliexpress.com/store/5592077
20              DISMISSED
21              Alen Store                       www.aliexpress.com/store/1187009
22       Amandafunnyzone Store                   www.aliexpress.com/store/3628030
23              DISMISSED
24           Amor's Gift Store                   www.aliexpress.com/store/3246116
25       Angel jenny zheng 's store              www.aliexpress.com/store/1271104
26       Animation grocery Store                 www.aliexpress.com/store/5125093
27              DISMISSED
28           Anime Cos Store                     www.aliexpress.com/store/1853058
29            Anime dynasty                      www.aliexpress.com/store/1810157
30           Anime Fan Store                     www.aliexpress.com/store/4083012
31         Anime Fanatic Store                   www.aliexpress.com/store/3852044
32       Anime Fans Factory Store                www.aliexpress.com/store/4801040
33           Anime Fans Store                    www.aliexpress.com/store/1970159
34           Anime First Store                   www.aliexpress.com/store/5037097
35   Anime Game Figures Factory Store            www.aliexpress.com/store/5361198
36       ANIME HOBBY-2 Store                     www.aliexpress.com/store/5241069
37              DISMISSED
38             Anime lover                       www.aliexpress.com/store/1294412
39          Anime Model Store                    www.aliexpress.com/store/3212122
40         Anime Printing Store                  www.aliexpress.com/store/1168061
41          Anime Shirts Store                    www.aliexpress.com/store/622169
42        Anime Superhero Store                  www.aliexpress.com/store/5201040
43              DISMISSED
44              DISMISSED
45           anime-tribe Store                   www.aliexpress.com/store/4684104

                                          2
     Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 10 of 25 PageID #:1426




NO             SELLER NAME                              STORE/SELLER PAGE
46               DISMISSED
47            AnimeFun Store                      www.aliexpress.com/store/113015
48               DISMISSED
49          Anitoy Official Store                 www.aliexpress.com/store/1453069
50        ANOGOL Official Store                   www.aliexpress.com/store/425471
51                AnyCos                          www.aliexpress.com/store/1758496
52          Art Wallpaper Store                   www.aliexpress.com/store/1777397
53              EXCEPTION
54              Assier Store                      www.aliexpress.com/store/2987022
55            Astoriatoy Store                    www.aliexpress.com/store/4262003
56            Astraltoys Store                    www.aliexpress.com/store/2906224
57               DISMISSED
58               August 007                       www.aliexpress.com/store/1939375
59        Aurollina Lingeries Store               www.aliexpress.com/store/4299068
60           AZMA Tech Store                      www.aliexpress.com/store/5378039
61          Baby memories Store                   www.aliexpress.com/store/2948218
62           Baby Toy's World                     www.aliexpress.com/store/1809164
63            BabyHouse Store                     www.aliexpress.com/store/5792510
64             Babytoy Store                      www.aliexpress.com/store/3572008
65            Bag-Show Store                      www.aliexpress.com/store/3852076
66               DISMISSED
67      Bao Decoration Painting Store             www.aliexpress.com/store/3515102
68             Baoziqhy Store                     www.aliexpress.com/store/4994244
69     Beautiful Makeup House Store               www.aliexpress.com/store/3220139
70          beautify Jewel Store                  www.aliexpress.com/store/2953143
71           BecyDisanZ Store                     www.aliexpress.com/store/4997132
72             BellaBen Store                     www.aliexpress.com/store/4043007
73         Best-Anime Fans Store                  www.aliexpress.com/store/5565043
74              BIN-Y Store                       www.aliexpress.com/store/4656015

                                           3
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 11 of 25 PageID #:1427




NO              SELLER NAME                              STORE/SELLER PAGE
75                 BIZJOY                          www.aliexpress.com/store/1626797
76              blockstoy Store                    www.aliexpress.com/store/4754007
77               Bluexit Store                     www.aliexpress.com/store/4683031
78               Blythe Homes                      www.aliexpress.com/store/836958
79         Bo Costumes World Store                 www.aliexpress.com/store/4601014
80                DISMISSED
81                DISMISSED
82           Brdwn Official Store                  www.aliexpress.com/store/714698
83                DISMISSED
84             BUBABOX Store                       www.aliexpress.com/store/3281016
85                DISMISSED
86                 C E Store                       www.aliexpress.com/store/3184022
87             Candycos Store                      www.aliexpress.com/store/2957098
      Car Nanny Automobile Accessories
88                                                 www.aliexpress.com/store/611248
                   Store
89         CartoonToysWorld Store                  www.aliexpress.com/store/5587106
90            CartoonTribe Store                   www.aliexpress.com/store/2795179
        Casual Women's Clothes 737475
91                                                 www.aliexpress.com/store/3717004
                    Store
92                 CCPRO                           www.aliexpress.com/store/834585
93           CGCOS Official Store                  www.aliexpress.com/store/5782595
94             CherryWei Store                     www.aliexpress.com/store/4054035
95      Children Disneytoy Club Store              www.aliexpress.com/store/5736201
96        Children's Swimwear Store                www.aliexpress.com/store/4502065
97           Children's Toy Store                  www.aliexpress.com/store/3212020
98          China 3C Digital Store                 www.aliexpress.com/store/5001409
99             China HiHi Store                    www.aliexpress.com/store/2797229
100                China Ke                        www.aliexpress.com/store/1220055
101     China Professional Factory Store           www.aliexpress.com/store/5791961
102          China ZOCLOT Store                    www.aliexpress.com/store/2901298


                                            4
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 12 of 25 PageID #:1428




NO              SELLER NAME                              STORE/SELLER PAGE
103        Chonggeshangwu Store                    www.aliexpress.com/store/1852703
104          Chris paul toy Store                  www.aliexpress.com/store/5021105
105       cirno's store Official Store             www.aliexpress.com/store/1111821
106              DISMISSED
107       Clothes and trousers Store               www.aliexpress.com/store/5879203
108    CN0086 Toy Manufacturer Store               www.aliexpress.com/store/3092005
109       Computer Mousepad Store                  www.aliexpress.com/store/4518022
110           cos clothings Store                  www.aliexpress.com/store/5003248
111          COS dreaming'story                    www.aliexpress.com/store/936415
112            Cos Prop Store                      www.aliexpress.com/store/5196018
113            Cos-Mart Store                      www.aliexpress.com/store/1605027
114              DISMISSED
115             Coscase Store                      www.aliexpress.com/store/4495045
116             CosCos Store                       www.aliexpress.com/store/5483211
117            Coserland Store                     www.aliexpress.com/store/5381263
118         cosfans costumes Store                 www.aliexpress.com/store/4452039
119             cosfans Store                      www.aliexpress.com/store/5524001
120              DISMISSED
121             Cosmart Store                      www.aliexpress.com/store/2298035
122            Cosme Cosplay                       www.aliexpress.com/store/532665
123              Zeaili Store                      www.aliexpress.com/store/2340336
124              DISMISSED
125       COSTUME FUNNY Store                      www.aliexpress.com/store/5428130
126             Costumebase                        www.aliexpress.com/store/1770007
127              CostumeBuy                        www.aliexpress.com/store/1225194
128           COWOWO Store                         www.aliexpress.com/store/2165111
129              cp0fun Store                      www.aliexpress.com/store/3618032
130         CrossTheOcean Store                    www.aliexpress.com/store/2032035
131     CUSROO Cycling Jersey Store                www.aliexpress.com/store/2800067

                                            5
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 13 of 25 PageID #:1429




NO              SELLER NAME                              STORE/SELLER PAGE
132            Customes World                      www.aliexpress.com/store/2222108
133          Cute Unicorn - Store                  www.aliexpress.com/store/3746016
134       Cute Unicorn Anime Store                 www.aliexpress.com/store/817993
135              dajutu Store                      www.aliexpress.com/store/1181013
136               DISMISSED
137            Deoxystoy Store                     www.aliexpress.com/store/3623031
138   Department store supermarket Store           www.aliexpress.com/store/5798232
139             Didicos Store                      www.aliexpress.com/store/5141019
140          DIY and OEM 2016                      www.aliexpress.com/store/2071032
141               DISMISSED
142          E-Mell Official Store                 www.aliexpress.com/store/3685077
143             Eaincos Store                      www.aliexpress.com/store/1452084
144               Eime Store                       www.aliexpress.com/store/3144026
145        Enchanting Women Store                  www.aliexpress.com/store/4312031
146             ewau000 Store                      www.aliexpress.com/store/5254212
147          fashiondiscover Store                 www.aliexpress.com/store/3351009
148        FEMSKIS Official Store                  www.aliexpress.com/store/4041086
149        Flevans WXYTOY Store                    www.aliexpress.com/store/331593
150             FR Cos Store                       www.aliexpress.com/store/5053243
151             Gegecos Store                      www.aliexpress.com/store/4431093
152           gemini_house Store                   www.aliexpress.com/store/2793158
       Global Good Service Price Online
153                                                www.aliexpress.com/store/813026
                    Store
154           Gocosplay56 Store                    www.aliexpress.com/store/3518110
155      Good childhood world Store                www.aliexpress.com/store/5618147
        Guangzhou Sunningdale Trading
156                                                www.aliexpress.com/store/714892
                  Co.,Ltd
157          H appy ending Store                   www.aliexpress.com/store/5631293
158               DISMISSED
159            Happy-Nic2015                       www.aliexpress.com/store/1591069


                                            6
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 14 of 25 PageID #:1430




NO             SELLER NAME                               STORE/SELLER PAGE
160       HOLRAN costume Store                     www.aliexpress.com/store/3917003
        HongKong Baby Living Center
161                                                www.aliexpress.com/store/1832160
            Technology Co.,Ltd
162             DISMISSED
163            hulingling Store                    www.aliexpress.com/store/5001426
164              DISMISSED
165        ImbibeInk Costume Store                 www.aliexpress.com/store/1708878
166             Irelia H Store                     www.aliexpress.com/store/3740022
167          IRTBGFU Pi Store                      www.aliexpress.com/store/4800047
168            IRTBGFU Store                       www.aliexpress.com/store/2901059
169              DISMISSED
170             IWinner Store                      www.aliexpress.com/store/2843015
171        J.H.A.C.G Official Store                www.aliexpress.com/store/535439
172              DISMISSED
173           JHgetworld Store                     www.aliexpress.com/store/3390007
174          JiangXiaoBai Store                    www.aliexpress.com/store/4998363
175             JIUZHE Store                       www.aliexpress.com/store/5079233
176          JumpTime L7 Store                     www.aliexpress.com/store/5618060
177    LELAKAYA dropshipping Store                 www.aliexpress.com/store/5155076
178       LELAKAYA Official Store                  www.aliexpress.com/store/1242234
179          LELAKAYA Store                        www.aliexpress.com/store/3853057
180            LIASOSO Store                       www.aliexpress.com/store/3018241
181             LIHUA Store                        www.aliexpress.com/store/1931071
182            Linda Se's store                    www.aliexpress.com/store/836300
183            Lion-Life show                      www.aliexpress.com/store/1201454
184      Little Wolf's Anime Dream 2               www.aliexpress.com/store/2022056
185              DISMISSED
186       LUCCKATI Official Store                  www.aliexpress.com/store/412876
187           Luffy Song's store                   www.aliexpress.com/store/823508


                                            7
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 15 of 25 PageID #:1431




NO              SELLER NAME                              STORE/SELLER PAGE
188           Lunar Forest Store                   www.aliexpress.com/store/5088101
189            magicshop2015                       www.aliexpress.com/store/1789008
190               DISMISSED
191             Miccases Shop                      www.aliexpress.com/store/2077061
192           mylove1216 Store                     www.aliexpress.com/store/4997483
193            MySunny2 Store                      www.aliexpress.com/store/5870121
194             Nbyinto Store                      www.aliexpress.com/store/4425161
195           Neko-Anime Store                     www.aliexpress.com/store/3872090
196             DISMISSED
      Oct. Hometextiles Trading Co. Ltd.
197                                                www.aliexpress.com/store/1143050
                    Store
198          Omnitee Co.,LTD                       www.aliexpress.com/store/2215002
199        ONTE(Ledundudu) Store                   www.aliexpress.com/store/314769
200            Our Case Group                      www.aliexpress.com/store/506171
201          PrintPhoneCase Store                  www.aliexpress.com/store/5596116
202               DISMISSED
203               DISMISSED
204             rongzou Store                      www.aliexpress.com/store/3200049
205            RuoChong Store                      www.aliexpress.com/store/5076289
206         Ozawa Toy Store Store                  www.aliexpress.com/store/5744106
207        S-Fashional Clothes Store               www.aliexpress.com/store/3018280
208           Saier planet Store                   www.aliexpress.com/store/1779057
209       Sconedia Art Printing Store              www.aliexpress.com/store/3115058
210               DISMISSED
211            September Store                     www.aliexpress.com/store/3577002
212        shinehope Official Store                www.aliexpress.com/store/5019155
213           Shop1480162 Store                    www.aliexpress.com/store/1480162
214           Shop1709891 Store                    www.aliexpress.com/store/1709891
215           Shop1746632 Store                    www.aliexpress.com/store/1746632


                                            8
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 16 of 25 PageID #:1432




NO              SELLER NAME                              STORE/SELLER PAGE
216          Shop3675042 Store                     www.aliexpress.com/store/3675042
217          Shop4426170 Store                     www.aliexpress.com/store/4426170
218          Shop4706138 Store                     www.aliexpress.com/store/4706138
219          Shop4987001 Store                     www.aliexpress.com/store/4987001
220          Shop5039013 Store                     www.aliexpress.com/store/5039013
221          Shop5092018 Store                     www.aliexpress.com/store/5092018
222          Shop5132011 Store                     www.aliexpress.com/store/5132011
223          Shop5260189 Store                     www.aliexpress.com/store/5260189
224          Shop5380242 Store                     www.aliexpress.com/store/5380242
225          Shop5426292 Store                     www.aliexpress.com/store/5426292
226          ice voyage cos Store                  www.aliexpress.com/store/5477105
227          Shop5617350 Store                     www.aliexpress.com/store/5617350
228          Shop5683038 Store                     www.aliexpress.com/store/5683038
229          Shop5719140 Store                     www.aliexpress.com/store/5719140
230          Shop5777116 Store                     www.aliexpress.com/store/5777116
231          Shop5778919 Store                     www.aliexpress.com/store/5778919
232          Shop5783606 Store                     www.aliexpress.com/store/5783606
233          Shop5873074 Store                     www.aliexpress.com/store/5873074
234          Shop5883065 Store                     www.aliexpress.com/store/5883065
235          Shop5890061 Store                     www.aliexpress.com/store/5890061
236         Shopular Official Store                www.aliexpress.com/store/1478164
237            Since July Store                    www.aliexpress.com/store/4053080
238        Suddenly Heartbeat Store                www.aliexpress.com/store/3376013
239    THE COS WORLD Official Store                www.aliexpress.com/store/818232
240            The Pocket Store                    www.aliexpress.com/store/618572
241              DISMISSED
242           Twins Shield Store                   www.aliexpress.com/store/4421138
243         Undersea World Store                   www.aliexpress.com/store/4381114
244            WanDong Store                       www.aliexpress.com/store/3915012

                                            9
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 17 of 25 PageID #:1433




NO             SELLER NAME                               STORE/SELLER PAGE
245          WLOVELUO Store                        www.aliexpress.com/store/1015232
246            Wonderful_Girl                      www.aliexpress.com/store/1488279
247    XYLTOTOANIME Official Store                 www.aliexpress.com/store/609682
248             You Loving                         www.aliexpress.com/store/1813180
249            Young-er Store                      www.aliexpress.com/store/5069406
250             Yoyou Store                        www.aliexpress.com/store/2854086
251              DISMISSED
253          Anime_store's booth                 www.bonanza.com/booths/Anime_store
254       Dsgiftcenter Times Garden              www.bonanza.com/booths/dsgiftcenter
255              DISMISSED
256             111kami111                          www.ebay.com/usr/111kami111
257              DISMISSED
258              DISMISSED
259             EXCEPTION
260             2019top-tore                        www.ebay.com/usr/2019top-tore
261               5cn6920                             www.ebay.com/usr/5cn6920
262               6.55953                             www.ebay.com/usr/6.55953
263              DISMISSED
264             acgonlinecos                        www.ebay.com/usr/acgonlinecos
265              DISMISSED
266              DISMISSED
267              DISMISSED
268              DISMISSED
269              anime.jade                          www.ebay.com/usr/anime.jade
270               anime66                             www.ebay.com/usr/anime66
271           animemangagifts                     www.ebay.com/usr/animemangagifts
272            animeshop666                        www.ebay.com/usr/animeshop666
273             EXCEPTION
274              DISMISSED

                                           10
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 18 of 25 PageID #:1434




NO             SELLER NAME                               STORE/SELLER PAGE
275              DISMISSED
276              DISMISSED
277              DISMISSED
278              DISMISSED
279           beibdyeibao8885                     www.ebay.com/usr/beibdyeibao8885
280             EXCEPTION
281              DISMISSED
282              DISMISSED
283        bigbangbigbangbigbang                www.ebay.com/usr/bigbangbigbangbigbang
284              DISMISSED
285              DISMISSED
286              DISMISSED
287             EXCEPTION
288              DISMISSED
289              DISMISSED
290          charminggoods888                     www.ebay.com/usr/charminggoods888
291              DISMISSED
292             china_world                         www.ebay.com/usr/china_world
293            chinesegirl5223                     www.ebay.com/usr/chinesegirl5223
294              DISMISSED
295              cos-mikasa                          www.ebay.com/usr/cos-mikasa
296               cosyyphk                            www.ebay.com/usr/cosyyphk
297              DISMISSED
298             csemanyuan                           www.ebay.com/usr/csemanyuan
299               cute-mall                           www.ebay.com/usr/cute-mall
300             dance13147                           www.ebay.com/usr/dance13147
301             EXCEPTION
302              DISMISSED
303              dgjdgj007                            www.ebay.com/usr/dgjdgj007

                                           11
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 19 of 25 PageID #:1435




NO             SELLER NAME                               STORE/SELLER PAGE
304              DISMISSED
305              DISMISSED
306             EXCEPTION
307              DISMISSED
308            ekinyangyiwei                       www.ebay.com/usr/ekinyangyiwei
309              DISMISSED
310              DISMISSED
311              DISMISSED
312             fairytale-197                       www.ebay.com/usr/fairytale-197
313              DISMISSED
314              DISMISSED
315              DISMISSED
316              DISMISSED
317             EXCEPTION
318              DISMISSED
319             figure-seller                       www.ebay.com/usr/figure-seller
320             flashgoodies                        www.ebay.com/usr/flashgoodies
321              DISMISSED
322              DISMISSED
323              DISMISSED
324             fun-in-a-box                        www.ebay.com/usr/fun-in-a-box
325              galaxy-toy                          www.ebay.com/usr/galaxy-toy
326              DISMISSED
327             EXCEPTION
328             EXCEPTION
329              gkstatues6                          www.ebay.com/usr/gkstatues6
330            great-seller888                     www.ebay.com/usr/great-seller888
331              DISMISSED
332         guangdong_shop2017                  www.ebay.com/usr/guangdong_shop2017

                                           12
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 20 of 25 PageID #:1436




NO             SELLER NAME                               STORE/SELLER PAGE
333           hantingshop2011                     www.ebay.com/usr/hantingshop2011
334              DISMISSED
335              hk2-gopjwl                         www.ebay.com/usr/hk2-gopjwl
336              hobbydash                           www.ebay.com/usr/hobbydash
337           honghong*huohuo                    www.ebay.com/usr/honghong*huohuo
338              wong8898                             www.ebay.com/str/kai88998
339              DISMISSED
340           huangmeiqiua1-2                     www.ebay.com/usr/huangmeiqiua1-2
341              hunny_lee                           www.ebay.com/usr/hunny_lee
342              DISMISSED
343              DISMISSED
344              DISMISSED
345              jarry-jazz                          www.ebay.com/usr/jarry-jazz
346              DISMISSED
347             EXCEPTION
348              DISMISSED
349                jiech2                              www.ebay.com/usr/jiech2
350               jieyu-34                            www.ebay.com/usr/jieyu-34
351               jing9533                            www.ebay.com/usr/jing9533
352              DISMISSED
353               joker_cc                            www.ebay.com/usr/joker_cc
354              DISMISSED
355              DISMISSED
356              DISMISSED
357              DISMISSED
358              DISMISSED
359             EXCEPTION
360              litangtouzi                         www.ebay.com/usr/litangtouzi
361            litaoshoes2014                      www.ebay.com/usr/litaoshoes2014

                                           13
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 21 of 25 PageID #:1437




NO             SELLER NAME                               STORE/SELLER PAGE
362              DISMISSED
363              DISMISSED
364              DISMISSED
365              DISMISSED
366             EXCEPTION
367              lulutongda                          www.ebay.com/usr/lulutongda
368              DISMISSED
369              lyhaabbcc                           www.ebay.com/usr/lyhaabbcc
370              DISMISSED
371              makeasy2u                           www.ebay.com/usr/makeasy2u
372             EXCEPTION
373              DISMISSED
374             minmin-2017                         www.ebay.com/usr/minmin-2017
375           minminmushroom                      www.ebay.com/usr/minminmushroom
376              misaki1987                         www.ebay.com/usr/misaki1987
377              DISMISSED
378              DISMISSED
379              DISMISSED
380              DISMISSED
381              DISMISSED
382          ninomikazu0617216                   www.ebay.com/usr/ninomikazu0617216
383              onetops168                         www.ebay.com/usr/onetops168
384          pamu29232071397                     www.ebay.com/usr/pamu29232071397
385              peter-select                        www.ebay.com/usr/peter-select
386              DISMISSED
387             EXCEPTION
388             EXCEPTION
389              DISMISSED
390          professional**seller                www.ebay.com/usr/professional**seller

                                           14
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 22 of 25 PageID #:1438




NO             SELLER NAME                               STORE/SELLER PAGE
391              DISMISSED
392               qiang_9                             www.ebay.com/usr/qiang_9
393              qiong34-5                           www.ebay.com/usr/qiong34-5
394                qiwa90                             www.ebay.com/usr/qiwa90
395             EXCEPTION
396              DISMISSED
397              DISMISSED
398             EXCEPTION
399               sea19866                           www.ebay.com/usr/sea19866
400              DISMISSED
401              sesy567jmy                         www.ebay.com/usr/sesy567jmy
402           shi-lai-yun-zhuan                   www.ebay.com/usr/shi-lai-yun-zhuan
403             EXCEPTION
404               shuge62                             www.ebay.com/usr/shuge62
405              shuxi5888                           www.ebay.com/usr/shuxi5888
406              sicongshop                          www.ebay.com/usr/sicongshop
407              DISMISSED
408              DISMISSED
409              DISMISSED
410              DISMISSED
411              DISMISSED
412              DISMISSED
413           supermanufacturer                  www.ebay.com/usr/supermanufacturer
414             supertop2020                        www.ebay.com/usr/supertop2020
415             EXCEPTION
416             topdream.toys                      www.ebay.com/usr/topdream.toys
417              toys-gifts19                       www.ebay.com/usr/toys-gifts19
418                trthon1                            www.ebay.com/usr/trthon1
419              tucan-select                       www.ebay.com/usr/tucan-select

                                           15
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 23 of 25 PageID #:1439




NO             SELLER NAME                               STORE/SELLER PAGE
420              v880tka-1                           www.ebay.com/usr/v880tka-1
421              DISMISSED
422              vintage_us                          www.ebay.com/usr/vintage_us
423              DISMISSED
424             w_qian0988                          www.ebay.com/usr/w_qian0988
425              DISMISSED
426             EXCEPTION
427              DISMISSED
428             EXCEPTION
429              DISMISSED
430              DISMISSED
431              DISMISSED
432              winwinhu                            www.ebay.com/usr/winwinhu
433              DISMISSED
434             EXCEPTION
435           wonderlandhk90                      www.ebay.com/usr/wonderlandhk90
436              DISMISSED
437             EXCEPTION
438            xingguang198                         www.ebay.com/str/xingguang198
439               xingye87                           www.ebay.com/usr/xingye87
440          xinhuiwuyou543jmy                   www.ebay.com/usr/xinhuiwuyou543jmy
441             xiongyiwl1_9                       www.ebay.com/usr/xiongyiwl1_9
442            yangstore1688                       www.ebay.com/usr/yangstore1688
443              DISMISSED
444             yanjuwdj104                         www.ebay.com/usr/yanjuwdj104
445              DISMISSED
446             yufenwan_0                          www.ebay.com/usr/yufenwan_0
447          yumeng2000anime                     www.ebay.com/usr/yumeng2000anime
448           zhangmeng66772                        www.ebay.com/usr/toyworld868

                                           16
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 24 of 25 PageID #:1440




NO             SELLER NAME                                STORE/SELLER PAGE
449              DISMISSED
450          zhaomingyong188-6                    www.ebay.com/usr/zhaomingyong188-6
451            zhaowei1999_6                        www.ebay.com/usr/zhaowei1999_6
452              DISMISSED
453           zuohongwei1974                        www.ebay.com/usr/zuohongwei1974
454              AnimeJPro                            www.etsy.com/shop/AnimeJPro
455              BobiSpace                            www.etsy.com/shop/BobiSpace
456              cosmylover                          www.etsy.com/shop/cosmylover
457           CraftIdeaSupplies                    www.etsy.com/shop/CraftIdeaSupplies
458             CriusArtwork                        www.etsy.com/shop/CriusArtwork
459            FunnyGiftStore                       www.etsy.com/shop/FunnyGiftStore
460            GemelliTwins                         www.etsy.com/shop/GemelliTwins
461             LatexCatfish                         www.etsy.com/shop/LatexCatfish
462           ShopaholicNomo                       www.etsy.com/shop/ShopaholicNomo
463               weihehe                              www.etsy.com/shop/weihehe
464             YanKenShop                           www.etsy.com/shop/YanKenShop
465           YankenshopGifts                      www.etsy.com/shop/YankenshopGifts
466             ZYZZZZZZ                        www.wish.com/merchant/%22ZYZZZZZZ%22
467              DISMISSED
468           CHANG YOUNG                 www.wish.com//merchant/5d5534b4560eca4f42d3adfa
469              cyan's shop                www.wish.com/merchant/%22cyan's%20shop%22
470              DISMISSED
                                        www.wish.com/merchant/%22F%20G%20Fashion%20Jewe
471          F G Fashion Jewelry
                                                              lry%22
472              DISMISSED
473              JAFashion                      www.wish.com/merchant/%22JAFashion%22
474            kmeioxndamnd                 www.wish.com/merchant/%22kmeioxndamnd%22
475             LoveSecret su              www.wish.com/merchant/%22LoveSecret%20su%22
476              DISMISSED


                                           17
      Case: 1:20-cv-05589 Document #: 44 Filed: 01/28/21 Page 25 of 25 PageID #:1441




NO             SELLER NAME                                STORE/SELLER PAGE
477              MORATA                         www.wish.com/merchant/%22MORATA%22
478               Nuts tea                      www.wish.com/merchant/%22Nuts%20tea%22
479              DISMISSED
480              DISMISSED
481          Sunshine childhood          www.wish.com/merchant/%22Sunshine%20childhood%22
482              tastegreat                      www.wish.com/merchant/%22tastegreat%22
483         Toys&Hobbies&gifts            www.wish.com/merchant/%22Toys&Hobbies&gifts%22
484           uniquefashiongo               www.wish.com/merchant/%22uniquefashiongo%22
485              xiaohuihuii                    www.wish.com/merchant/%22xiaohuihuii%22
486              DISMISSED
487         Hikaru Manga Studio                      www.displate.com/hikarumangastudio




                                           18
